This suit was brought by F. W. Hageman against Mrs. Lula Lambert and her husband, B.R. Lambert, praying for a partition of lot No. 3 and the west one-half of lot No. 4, in the northeast block of outlot No. 34, in the city of Galveston. The plaintiff alleged that, at the time of the acquisition of said property by himself, Mrs. Lula Lambert was his wife, and the property was their community property; that since said acquisition he and Mrs. Lambert had been divorced, and that she is now the wife of B.R. Lambert; that said property is owned one-half by him and the other one-half by Lula Lambert. He alleged that the property cannot be equitably partitioned in kind. Partition of the property was prayed for. In view of the recitals in the judgment rendered, it is unnecessary to state the answer made by the defendants. The court rendered judgment in which it is recited that it was agreed by the parties in open court that the plaintiff should have judgment as prayed for in his petition, and that commissioners of partition should be appointed to make partition of the property. Whereupon the court adjudged that the plaintiff and Mrs. Lambert each owned a one-half undivided part of said property and appointed commissioners of partition to partition the same in kind, if such partition could be made, but, if such partition could not be made, to report such fact to the court. Thereafter the commissioners of partition filed their report, showing that said property was incapable of partition in kind. Whereupon the court approved said report and ordered the property sold for the purpose of partition. From such judgment Mrs. Lula, Lambert has appealed. There is no statement of facts filed in this court, nor has plaintiff in error filed a brief herein. Defendant in error has filed his brief, praying for affirmance of the judgment. Having examined the record, and finding no fundamental error, the judgment is affirmed. Affirmed.